     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
THE STATE OF NEW YORK and ERIC     :
GONZALEZ                           :
                                   :
     Plaintiffs,                   :
                                   :               19-cv-8876(JSR)
          -v-                      :
                                   :               OPINION AND ORDER
U.S. IMMIGRATION AND CUSTOMS       :
ENFORCEMENT, et al.                :
                                   :
     Defendants.                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Recent events confirm the need for freely and fully

functioning state courts, not least in the State of New York.

But it is one thing for the state courts to try to deal with the

impediments brought on by a pandemic, and quite another for them

to have to grapple with disruptions and intimidations

artificially imposed by an agency of the federal government in

violation of long-standing privileges and fundamental principles

of federalism and of separation of powers.

    Here, plaintiffs the State of New York and the Kings County

District Attorney seek to end what they allege are the

disruptions of New York courts and the intimidation of parties

and witnesses caused by the decision of the United States

Immigration and Customs Enforcement agency (“ICE”) to greatly

increase civil immigration arrests in and around New York State

courthouses. According to plaintiffs, not only do these

                                   1
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 2 of 24



immigration arrests make certain parties and witnesses fear

coming to court, but the temporary chaos they create disrupts

court proceedings and makes it impossible for judges to do their

jobs effectively.

    Accordingly, plaintiffs here seek injunctive and

declaratory relief against ICE’s current courthouse arrest

policy as set forth in an ICE Directive issued in January 2018.

In their first cause of action, plaintiffs argue that the policy

exceeds ICE’s authority under the Immigration and Nationality

Act (“INA”), and is thus invalid under section 706(2)(C) of the

Administrative Procedure Act (“APA”). In their second cause of

action, plaintiffs argue that the agency adopted this policy in

an arbitrary and capricious manner, thereby violating section

706(2)(A) of the APA.

    Following discovery and motion practice, the contending

parties now cross-move for summary judgment on both of these

claims. For the following reasons, the Court rules in

plaintiffs’ favor on both claims and grants the requested

relief.

                              BACKGROUND

    In their complaint filed on September 25, 2019, plaintiffs

the State of New York and the Kings County District Attorney

sought injunctive and declaratory relief from ICE’s policy of

conducting civil immigration arrests of aliens at New York state

                                   2
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 3 of 24



courthouses. Compl., Prayer for Relief ¶¶ 2-5, ECF No. 1 (Sept.

25, 2019).1 Prior to 2017, ICE required its officers to avoid

courthouse arrests except in very limited circumstances

involving high-priority removal targets. In furtherance thereof,

ICE, on March 19, 2014, issued its 2014 courthouse arrest

guidance, declaring that “[e]nforcement actions at or near

courthouses will only be undertaken against Priority 1 aliens,”

Ex. 46,2 AR 76,3 a term narrowly defined in an earlier memorandum

issued by ICE’s parent, the Department of Homeland Security

(“DHS”), as “[a]liens who pose a danger to national security or

a risk to public safety,” Ex. 48 at 1.4 Additionally, the 2014

courthouse arrest guidance did not permit courthouse arrests of




1 The complaint also named as defendants ICE’s parent agency —
the United States Department of Homeland Security — as well as
the heads of both agencies. Compl. ¶¶ 20-22.
2 Numbered exhibits refer to the exhibits to the Declaration of
Matthew Colangelo in Support of Plaintiffs’ Motion for Summary
Judgment, ECF No. 91 (Mar. 13, 2020).
3 AR citations refer to the administrative record filed at ECF
Nos. 55 (Jan. 3, 2020) and 75 (Feb. 14, 2020).
4 The Priority 1 category was further specified to include
“aliens engaged in or suspected of terrorism or espionage, or
who otherwise pose a danger to national security”; “aliens
convicted of crimes, with a particular emphasis on violent
criminals, felons, and repeat offenders”; “aliens not younger
than 16 years of age who participated in organized criminal
gangs”; “aliens subject to outstanding criminal warrants”; and
“aliens who otherwise pose a serious risk to public safety.” Id.
at 1-2.

                                   3
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 4 of 24



“individuals who may be ‘collaterally’ present, such as family

members or friends who may accompany the target alien to court

appearances or functions.” AR 76.5 In January 2015, ICE

promulgated its 2015 courthouse arrest guidance, slightly

revising but not materially expanding the categories of aliens

subject to courthouse arrest. AR 171.6

     All of this significantly changed after the new federal

administration took office in 2017. To begin with, President

Trump, only five days after taking office, issued Executive

Order No. 13,768 (the “Executive Order”), Enhancing Public

Safety in the Interior of the United States, 82 Fed. Reg. 8799

(Jan. 25, 2017), AR 71-75. The Executive Order, though not



5 Whether even the very limited and circumscribed arrest policy
embodied in ICE’s 2014 guidance violated the law is a question
this Court need not address. As a practical matter, it was
unlikely to raise a threat of the disruptions and interruptions
that the present policy presents.
6 Specifically, the 2015 courthouse arrest guidance directed that
immigration arrests “at or near” courthouses “only be undertaken
against” Priority 1(a), 1(c), 1(d), and 1(e) aliens, categories
defined as, respectively, “(a) aliens engaged in or suspected of
terrorism or espionage, or who otherwise pose a danger to
national security;” “(c) aliens convicted of an offense for
which an element was active participation in a criminal street
gang;” “(d) aliens convicted of an offense classified as a
felony in the convicting jurisdiction, other than a state or
local offense for which an essential element was the alien’s
immigration history;” and “(e) aliens convicted of an
‘aggravated felon[y]’ as defined in section 101(a)(43) of the
Immigration and Nationality Act at the time of the conviction.”
Id.

                                   4
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 5 of 24



specifically addressed to courthouse arrests, directed DHS to

prioritize immigration enforcement against broader categories of

aliens than those named in prior policies.7 Very shortly

thereafter, in February 2017, then-DHS Secretary John Kelly

issued a memorandum (the “2017 Implementing Memo”), AR 91-96,

that, once again in general terms, sought to implement the

Executive Order by rescinding the earlier guidance on

immigration enforcement priorities and providing that “the

Department no longer will exempt classes or categories of

removable aliens from potential enforcement.” AR 92.

     Although neither the Executive Order nor the Implementing

Memo expressly addressed courthouse arrests, the parties here

agree that ICE officers understood the Executive Order in

particular, and the 2017 Implementing Memo as well, to

effectively remove the earlier limitations on courthouse arrests

and mandate broader enforcement in and around state courthouses.


7 The Executive Order named as priorities for removal any
noncitizens who “(a) [h]ave been convicted of any criminal
offense”; “(b) [h]ave been charged with any criminal offense,
where such charge has not been resolved”; “(c) [h]ave committed
acts that constitute a chargeable criminal offense”; “(d) [h]ave
engaged in fraud or willful misrepresentation in connection with
any official matter or application before a governmental
agency”; “(e) [h]ave abused any program related to receipt of
public benefits”; “(f) [a]re subject to a final order of
removal, but who have not complied with their legal obligation
to depart the United States”; or “(g) [i]n the judgment of an
immigration officer, otherwise pose a risk to public safety or
national security.” AR 72.

                                   5
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 6 of 24



See, e.g., Ex. 29 at Tr. 127:15-129:14; Ex. 38 at Tr. 217:6-14;

Ex. 41 Tr. at 108:3-15. The result was a great increase in

courthouse arrests, including (as detailed below) in New York

State.

     About a year later, on January 10, 2018, ICE promulgated

Directive No. 11072.1 (the “Directive”). Ex. 53. The Directive

largely codified and regularized the change in courthouse arrest

policy that was already being implemented by ICE agents.

Specifically, the Directive expressly allowed ICE officers to

arrest in and around courthouses a much broader sweep of aliens,

including, inter alia, “aliens who have been ordered removed

from the United States but have failed to depart, and aliens who

have re-entered the country illegally after being removed.” Id.

¶ 2. While the Directive further provided that “family members

or friends accompanying the target alien to court appearances or

serving as a witness in a proceeding” should not be arrested

absent “special circumstances,” it left the determination of

whether such circumstances exist to the case-by-case judgment of

individual ICE officers. Id.8




8 The Directive also instructed ICE agents to generally avoid
enforcement actions in family court, small claims court, and
similar courts, and further directed that arrests “should, to
the extent practicable, continue to take place in non-public
areas of the courthouse.” Id.

                                   6
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 7 of 24



     Even before the Directive was issued, however, the number

of civil immigration arrests undertaken in and around New York

State courthouses greatly increased as a result of ICE’s

interpretation of the 2017 Executive Order. Based on extensive

arrest records produced by defendants,9 plaintiffs calculate

that, while ICE conducted 20 enforcement actions at or near New

York state courthouses in 2015 and 28 in 2016, this increased to

161 in 2017, 107 in 2018, and 173 in 2019.10 Ex. 42 ¶ 13. The

striking increase from 2016 to 2017 further confirms that ICE

effectively expanded its courthouse arrest policy in early 2017

in response to the Executive Order (and the 2017 Implementing

Memo), and that the Directive, promulgated in 2018, simply

memorialized the policy and practices that had already been put

in place the preceding year.




9 These records include I-213 arrest reports and ICE Field
Operation Worksheets, as well as Unusual Occurrence Reports
produced by the New York state courts. Ex. 42 ¶¶ 4, 9; see also
Onozawa Decl. ¶ 27, ECF No. 100 (Apr. 20, 2020).
10There is no disagreement among the parties that ICE’s
enforcement activity in and near New York State courthouses
increased greatly between 2016 (and before) and 2017 (and
after). Defendants calculate somewhat different numbers — from
52 immigration arrests in 2015 and 39 in 2016 to 139 in 2017,
228 in 2018, and 247 in 2019, Onozawa Decl. ¶¶ 27-28 — owing to
a different definition of the term “near” a courthouse, as well
as disagreements over which documents to include in the
calculation, among other discrepancies. Id. But this minor
factual dispute between the parties is not relevant to any legal
issue here involved.

                                   7
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 8 of 24



    Plaintiffs here have offered substantial evidence that

ICE’s decision to expand its courthouse arrest authority

impacted litigants and courts in the State of New York even

beyond what the numbers themselves might suggest. Evidence

proffered by the plaintiffs indicates that substantial numbers

of non-citizen litigants, even those who were not themselves

subject to these actions, now feared any kind of participation

in the legal system, including reporting domestic violence,

e.g., Ex. 1 ¶¶ 6-8; Ex. 15 ¶¶ 4-11, litigating family court

actions, Ex. 1 ¶ 9; Ex. 3 ¶¶ 5-7, and pursuing meritorious

defenses to criminal charges, Ex. 7 ¶ 7. And in criminal cases,

alien victims and witnesses expressed concern about coming

forward for fear of arrest. E.g., Ex. 2 ¶ 13; Ex. 32 at Tr.

72:7-24; Ex. 43 at Tr. 48:6-25; see also, e.g., Amicus Br. of

Immigrant Defense Project et al., ECF No. 82 (Mar. 13, 2020) at

6-7 (providing examples of ICE agents using force against aliens

in and around courthouses).

    Plaintiffs have also submitted substantial evidence

indicating that these arrests, in addition to their impact on

litigants, undermined the orderly functioning of New York courts

themselves. Because ICE arrested aliens as they were entering

court for scheduled proceedings, e.g., Ex. 28 at Tr. 55:9-15;

Ex. 39 at Tr. 41:17-42:9; Ex. 59 at 84, the agency forced courts

to adjourn proceedings at the last minute, wasting scarce

                                   8
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 9 of 24



judicial time and resources, see e.g., Ex. 32 at Tr. 38:10-14.

Similar results occurred when ICE failed to produce a criminal

defendant for a scheduled conference. Ex. 43 at Tr. 77:22-80:9.

Even worse were those occasions when ICE conducted an arrest in

the courthouse itself, resulting in “complete chaos,” id. Tr. at

73:17 (testimony of a Brooklyn assistant district attorney), as

well as physical damage, Ex. 59 at 14. Finally, ICE further

undermined the interests of justice by arresting and deporting

criminal defendants who were appearing in court in connection

with their own cases, thereby ensuring that these defendants

never faced justice for their crimes. E.g., Ex. 32 at Tr. 18:16-

21:25, 32:7-16, 36:3-39:25; Ex. 104. See generally Amicus Br. of

States, ECF No. 86 (Mar. 13, 2020); Amicus Br. of N.Y.C. Bar

Ass’n, ECF No. 87 (Mar. 13, 2020).11

     Defendants, however, dispute many of the foregoing

characterizations. See, e.g., Defs.’ Counter Statement to Pls.’

Rule 56.1 Statement ¶¶ 139, 146, 185, 216-79, ECF No. 99 (Apr.

20 2020). Although the Court is persuaded, upon careful review

of the record, that ICE’s courthouse arrest policy has generated

substantially the harms that plaintiffs claim and that



11New York’s Office of Court Administration has implemented
policies to try to mitigate the negative impacts of ICE’s
activities in and around state courthouses, but these policies
have not entirely succeeded. See Amicus Br. of Former Judges at
2-5, ECF No. 83 (Mar. 13, 2020).

                                   9
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 10 of 24



defendants have not raised genuine disputes in these respects,

nevertheless, the Court need not, and does not, reach these

factual contentions. This is because the questions in the

instant motion can be resolved as pure issues of law, the

resolution of which does not depend on these facts. See New York

v. U.S. Dep’t of Health and Human Servs., 414 F. Supp. 3d 475,

516 (S.D.N.Y. 2019).

     Specifically, as already noted, plaintiffs argue in their

first cause of action, Compl. ¶¶ 121-29, that ICE’s courthouse

arrest policy as embodied in the Directive exceeds the agency’s

authority under the INA, because that statute incorporates a

common law privilege against civil arrest of those present in

courthouses, on courthouse grounds, or necessarily traveling to

or from courthouses for scheduled proceedings. By conducting

these arrests, plaintiffs argue, ICE therefore violates section

706(2)(C) of the APA. In their second cause of action, Compl. ¶¶

130-134, plaintiffs argue that ICE’s adoption of this policy

beginning in 2017, and its codification a year later in the

Directive, was arbitrary and capricious, in violation of section

706(2)(A) of the APA. The parties now cross-move for summary

judgment on both of these claims.12 It is these pure questions of

law that the Court now decides.


12Plaintiffs also advance a third cause of action, arguing that
ICE’s policy unconstitutionally infringes on New York’s state
                                   10
       Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 11 of 24



                                 DISCUSSION

  I.     Count One

       The parties first cross-move for summary judgment on

plaintiffs’ first cause of action. Plaintiffs here argue that

the Directive exceeds ICE’s statutory authority because the INA

incorporates the centuries-old common law privilege against

courthouse civil arrest. See 5 U.S.C. § 706(2)(C). Defendants

counter that there is no such privilege still extant, and that,

alternatively, even if such privilege still exists, the INA

preempts it.

       The Court has already addressed this dispute at great

length in its December 2019 Opinion and Order denying

defendants’ earlier motion to dismiss (the “Motion to Dismiss

Opinion”), ECF No. 51 (Dec. 19, 2019), at 20-34, and hereby re-

adopts that Opinion by reference. In brief, English courts from

at least the late eighteenth century repeatedly recognized a

common law privilege against civil arrest for anyone present on

courthouse premises and grounds or necessarily coming and going

to a court proceeding. E.g., Walpole v. Alexander (1782), 99

Eng. Rep. 530, 530-31; Meekins v. Smith (1791), 126 Eng. Rep.



sovereignty, in violation of the Tenth Amendment. Compl. ¶¶ 135-
42. Because the Court holds in plaintiffs’ favor on the APA
claims, and because each of those claims independently provides
a basis for all of the relief plaintiffs here seek, the Court
need not and does not reach the Tenth Amendment claim and treats
it as having become moot.
                                     11
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 12 of 24



363, 363; see also 3 William Blackstone, Commentaries on the

Laws of England 289 (1768). During the nineteenth and early

twentieth centuries, American courts, including those of New

York State as well as the U.S. Supreme Court, confirmed that

this privilege was part of our law as well. See Person v. Grier,

66 N.Y. 124, 125 (1876); Parker v. Marco, 136 N.Y. 585, 589

(1893); Stewart v. Ramsay, 242 U.S. 128, 129 (1916).

    These decisions recognized two independently sufficient

rationales supporting the privilege: first, to encourage parties

and witnesses to attend court proceedings, e.g. Person, 66 N.Y.

at 126, and, second, to enable courts to function properly, e.g.

Parker, 136 N.Y. at 589.

    As further detailed in the Court’s Motion to Dismiss

Opinion, although this privilege first arose at a time when

civil arrest of the defendant was the means by which a plaintiff

initiated a civil suit, by the era of Person, Parker, and

Stewart, this practice had given way to more familiar forms of

service of process. Yet rather than abandon the privilege, those

courts found it to be so strong as to apply even to the far-less

disruptive process service of the day. And now that immigration

detention has arisen as a new, intrusive form of civil arrest,

see I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1038 (1984), it

follows that the privilege applies in this context as well.

Motion to Dismiss Opinion at 22-29.

                                   12
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 13 of 24



    This Court further held in the Motion to Dismiss Opinion

that the statute governing ICE’s arrest authority, the INA,

incorporates this privilege into federal law. Motion to Dismiss

Opinion at 29-34. The Court’s reasoning, fully elaborated there,

drew on the fundamental principle that courts should interpret a

federal statute not to abrogate contrary state law unless

Congress’s intention to do so is “manifest” in the statute’s

language. City of Milwaukee v. Ill. and Mich., 451 U.S. 304, 316

(1981) (citing Rice v. Santa Fe Elevator Corp., 331 U.S. 218,

230 (1947)); see also Gregory v. Ashcroft, 501 U.S. 452, 460

(1991) (holding that courts should interpret federal statutes

not to “alter the usual constitutional balance between the

States and the Federal Government” unless the language of the

statute is “unmistakably clear” to that effect) (internal

quotation marks omitted).

    As they did in their briefing on the motion to dismiss,

defendants here again raise several arguments to the effect that

the INA did not incorporate, but rather preempted, this

privilege. But none persuades the Court to abandon its earlier

conclusion. To begin with, defendants argue that the general

presumption that federal statutes do not preempt the common law

should not apply where, as here, there is some ambiguity as to

the scope of the common law principle at issue. See United

States v. Craft, 535 U.S. 274, 288 (2002) (explaining that the

                                   13
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 14 of 24



“common-law rule” at issue there “was not so well established .

. . that we must assume that Congress considered the impact of

[a statute’s] enactment on the question now before us”); cf.

Pasquantino v. United States, 544 U.S. 349, 360 (2005) (holding

that a federal wire fraud prosecution for evading foreign taxes

did not derogate a common-law principle known as the “revenue

rule” because no revenue rule cases at the time of the enactment

of the federal statute had “held or clearly implied that the

revenue rule barred the United States from prosecuting a

fraudulent scheme to evade foreign taxes”).

    Concededly, no cases at the time of the 1952 enactment of

the relevant provision of the INA, 8 U.S.C. § 1226, had

expressly held that the privilege applied in the exact context

of civil immigration arrest. Rather, as outlined above, the

cases in the preceding decades applied the privilege to protect

against civil service of process on courthouse grounds and to

those traveling to and from the courthouse. But this only proves

plaintiffs’ point: if courts of that era recognized this

privilege as so fundamental as to apply to the relatively small

burden of service of process, it follows that these courts would

have held that the privilege applied even more strongly to civil




                                   14
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 15 of 24



immigration arrest and detention. The Congress in 1952 surely

recognized as much.13

     Next, defendants cite 8 U.S.C. § 1229(e), a provision of

the INA that, in their view, demonstrates that Congress intended

to abrogate the common law privilege in the context of

immigration arrests. This section, read in conjunction with its

cross-reference to 8 U.S.C. § 1367, essentially provides that,

when “an enforcement action leading to a removal proceeding”

takes place at a courthouse, and the arrested alien had been

appearing in court in connection with specified types of

proceedings including domestic violence and sexual assault,

immigration officers may not use information provided by abusers

to support an adverse determination of deportability. See 8

U.S.C. § 1229(e)(1) & (2)(B); id. § 1367; H.R. Rep. No. 190-233,

at 120 (2005).




13Defendants cite United States v. Green, 305 F. Supp. 125
(S.D.N.Y. 1969) as evidence that mid-twentieth century courts
did not view the common law privilege so broadly. There, the
court declined to apply this privilege to defendants who were
served with a grand jury subpoena while present in court for a
“preliminary examination” in a criminal matter. Id. at 127. But
in that case, the process served upon these defendants at the
courthouse was for a criminal proceeding, i.e., the defendants’
alleged destruction of their draft cards in violation of 50 App.
U.S.C.A. § 462(b)(3) (now codified at 50 U.S.C. § 3811(b)(3)).
Green, therefore, does not implicate the courthouse civil arrest
privilege at issue here.

                                   15
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 16 of 24



    Defendants raised an identical argument in their earlier

motion to dismiss, see Defs.’ Mem. of Law in Supp. of Mot. to

Dismiss at 8, 23-24, ECF No. 26 (Oct. 23, 2019), and the Court

still finds it unpersuasive, for two independent reasons. First,

the legislative history that defendants cite does not establish

that the enacting Congress contemplated civil immigration

arrests of aliens occurring at courthouses. See H.R. Rep. 190-

233 at 120-21. The legislative history explains that the

statute’s restrictions on immigration officers using information

provided by abusers applies at all stages of a removal

proceeding, not just the initial arrest. Id. at 120. The

statute’s language about courthouse enforcement actions,

therefore, does not necessarily refer to civil immigration

arrest, but more likely refers to civil removal proceedings

arising out of criminal arrests by state and local law

enforcement, arrests which the common law privilege at issue

would not cover.

    Second, as Judge Talwani of the District of Massachusetts

recently wrote in an opinion on this same issue, Congress added

section 1229(e) to the INA in 2006, see Pub. L. No. 109-162, 119

Stat. 2960 (Jan. 5, 2006), over fifty years after the original

passage of the INA. Ryan v. U.S. Immigration and Customs Enf’t,

382 F. Supp. 3d 142, 158-59 (D. Mass. 2019). This is

significant. Defendants read section 1229(e) as evidence, not of

                                   16
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 17 of 24



what Congress intended in 2006, but as evidence of what Congress

intended in 1952 when it enacted 8 U.S.C. § 1226, the provision

of the INA that grants the executive branch broad authority to

conduct immigration arrests.14 But Congress’s views in 2006 are

of little help to the Court in interpreting what Congress

intended in 1952. See Ryan, 392 F. Supp. at 158 (“When a later

statute is offered as an expression of how the Congress

interpreted a statute passed by another Congress a half century

before, such interpretation has very little, if any,

significance.”) (quoting Bilski v. Kappos, 561 U.S. 593, 645

(2010) (Stevens, J., concurring)).

     Finally, defendants rely on a recent Second Circuit case

not considered by the Court at the time of its Motion to Dismiss

Opinion, United States v. Lett, 944 F.3d 467 (2d Cir. 2019). In

Lett, the Second Circuit held that ICE could lawfully detain an

alien charged with importing cocaine even after that alien had

been granted bail in his federal criminal case under the Bail

Reform Act. Id. at 469. Defendants read this case for the

proposition that Congress granted ICE arrest authority so broad



14Even if defendants were to read this section as evidence that
Congress in 2006 intended to abrogate the common law privilege,
such an argument would be unavailing. As the Court previously
explained, “it would be odd to view a provision meant to
encourage aliens’ attendance at court as evidence of
Congressional intent to allow ICE to undermine that very
objective.” Motion to Dismiss Opinion at 34.
                                   17
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 18 of 24



as to override other laws to the contrary. This, in defendants’

view, is further evidence that the INA preempts the common law

civil arrest privilege in the context of immigration arrest. But

Lett is inapposite. There, the court held that the Bail Reform

Act and the INA “serve different purposes, govern separate

adjudicatory proceedings, and provide independent statutory

bases for detention.” 944 F.3d at 470. There was, therefore, as

the Second Circuit expressly found, “no conflict” between the

statutes. Id. Here, however, there is a clear conflict — a

conflict between the broad, generally-worded arrest authority of

the INA and the narrow state common-law privilege against

courthouse civil arrest. Lett gives the Court no guidance in

resolving this conflict, leading the Court, again, to rely

instead on the well-established principle against preemption of

state common law.

    Finding these and defendants’ other arguments unpersuasive,

the Court accordingly finds that the INA incorporates the state

common-law privilege against civil immigration arrest for those

present in New York state courthouses, or on courthouse grounds,

or necessarily traveling to or from court proceedings, and

therefore grants plaintiffs’ motion for summary judgment on

Count One.

  II.   Count Two



                                   18
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 19 of 24



    Next, the parties cross-move for summary judgment on

plaintiffs’ second cause of action, their claim that ICE adopted

its courthouse arrest policy in an arbitrary and capricious

manner, in violation of section 706(2)(A) of the APA.

    It is axiomatic that an agency must provide a reasoned

explanation for a departure from its prior policy. Motor Vehicle

Mfrs. Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S.

29 (1983); FCC v. Fox Television Stations, Inc., 556 U.S. 502

(2009). As explained above, ICE initially changed its courthouse

arrest policy in 2017, when it greatly increased both the number

and scope of courthouse arrests, purportedly in response to the

January 25 Executive Order and the February 20 Implementing

Memo. While neither the January 25 Executive Order nor the

February 20 Implementing Memo says anything expressly about

courthouse arrests, it is here undisputed that ICE officers

interpreted the Executive Order in particular, along with the

2017 Implementing Memo, not only to remove the earlier

limitations on courthouse arrests, but also effectively to

mandate that they occur whenever necessary to ICE enforcement.

See, e.g., Ex. 29 at Tr. 127:15-129:14; Ex. 38 at Tr. 217:6-14;

Ex. 41 at Tr. 108:3-15. Accordingly, beginning in February 2017,

the agency’s policy was effectively that ICE officers had

unfettered authority to arrest aliens on state courthouse

grounds.

                                   19
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 20 of 24



    This change was largely codified in the adoption of the

Directive in January 2018. Ironically, in light of ICE agents’

interpretation of the Executive Order and the 2017 Implementing

Memo, the Directive represented a mild contraction of ICE’s

courthouse arrest authority, though nothing even close to a full

return to the pre-2017 policy. For example, the Directive

provides that ICE agents should not arrest “family members or

friends accompanying the target alien to court appearances or

serving in a witness in a proceeding” except in “special

circumstances.” Ex. 53 ¶ 2. The Directive also instructs ICE

officers to avoid arrests in public areas of the courthouse and

in areas dedicated to non-criminal proceedings.

    But while the administrative record produced by defendants

provides an explanation for this modest narrowing, it says

nothing about the reasons for the broad change in post-2016

policy that the Directive largely adopts. Indeed, if anything,

the documents in the record demonstrate some of the problems

with ICE’s unconstrained authority to conduct courthouse arrests

throughout 2017. The administrative record contains, for

example, several 2017 media reports about disruptive courthouse

arrests conducted under the pre-Directive policy. AR 136-43;

144-45; 146-55. The administrative record also contains

correspondence from 2017 between ICE and several state courts,

see AR 134-35 (Chief Justice Tani Cantil-Sakauye, Supreme Court

                                   20
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 21 of 24



of California); 160-61 (Chief Justice Mary Fairhurst, Supreme

Court of Washington); 162-63, 167-70 (Lawrence Marks, Chief

Administrative Judge, New York State Unified Court System); 164-

66 (Thomas Balmer, Chief Justice, Oregon Supreme Court); 188-89

(Mary McQueen, National Center for State Courts), in which

various state chief justices and other judiciary personnel

express concern about ICE courthouse arrests.

    In short, no reasons for the 2017 change in policy and

practice nor for its codification in the 2018 Directive are set

forth anywhere in the administrative record of this case. This

is because, as defendants essentially conceded at oral argument

on the instant motions, see Tr. at 14:12-16:24, ECF No. 107 (May

4, 2020), the reason for this policy change was ICE’s silent

interpretation of the January 2017 Executive Order and the 2017

Implementing Memo as effectively mandating this change. That is,

in 2017, ICE greatly increased the frequency and scope of its

courthouse arrests because it believed the Executive Order, in

particular, required it to do so.

    In actuality, however, the Executive Order did no such

thing (nor for that matter did the 2017 Implementing Memo). As

the Court observed at oral argument, Tr. at 12:12-18, the

Executive Order (as well as the 2017 Implementing Memo) is

silent on the topic of courthouse arrests. See AR 71-75. It

merely directs, in general terms, that ICE must “employ all

                                   21
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 22 of 24



lawful means to ensure the faithful execution of the immigration

laws of the United States against all removable aliens,” AR 72

(emphasis supplied), and it instructs the Secretary of Homeland

Security to “review agency regulations, policies, and procedures

for consistency with this order,” AR 74.

     However, for all the reasons previously explained,

courthouse civil arrests are not lawful, because they contravene

the common-law privilege, which the INA is best read to

incorporate, that protects courts and litigants against these

intimidating and disrupting intrusions. Regardless of what ICE

may have believed, then, the Executive Order in fact did not

compel the agency to undertake its vast broadening of the scope

of courthouse arrests.15 To the contrary, by its use of the term

“lawful,” it effectively forbade such unlawful intrusions.

     “[I]t is black letter law that where an agency purports to

act solely on the basis that a certain result is legally

required, and that legal premise turns out to be incorrect, the

action must be set aside, regardless of whether the action could

have been justified as an exercise of discretion.” Regents of



15The fact that ICE’s leadership may have held its
interpretation in good faith is irrelevant. Although courts
often defer to an agency’s reasonable interpretation of the
language of an executive order, see Udall v. Tallman, 380 U.S.
1, 4 (1965), the case for deference is at its weakest where the
word in question is “lawful.”

                                   22
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 23 of 24



the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476,

505 (9th Cir. 2018) (citing SEC v. Chenery Corp. (Chenery I),

318 U.S. 80, 94 (1943) (“[I]f the [agency] action is based upon

a determination of law as to which the reviewing authority of

the courts does come into play, an order may not stand if the

agency has misconceived the law.”)).

    ICE has committed precisely this error. It has effectively

offered no rationale other than its misguided reliance on the

Executive Order for its consequential decision to expand its

agents’ authority to conduct courthouse arrests. Although the

Directive itself makes conclusory references to the “reduce[d]

safety risks” of conducting arrests in a place where people are

screened for firearms, and the “unwillingness of jurisdictions

to cooperate with ICE in the transfer of custody of aliens from

their prisons and jails,” Ex. 53 ¶ 1, the record contains no

explanation of how the agency balanced any such benefits against

the harms of the policy discussed above. Accordingly, the

adoption of the Directive by ICE, as well as less formal shift

in practice and policy in 2017, were arbitrary and capricious,

in violation of § 706(2)(A) of the APA.

                               CONCLUSION

    For the foregoing reasons, the Court grants plaintiffs’

motion for summary judgment with respect to Counts One and Two,

and, as a direct result, is obliged to also grant plaintiffs’

                                   23
     Case 1:19-cv-08876-JSR Document 109 Filed 06/10/20 Page 24 of 24



requested injunctive and declaratory relief. Specifically, the

Court declares ICE’s policy of courthouse arrests, as now

embodied in the Directive, to be illegal, and hereby enjoins ICE

from conducting any civil arrests on the premises or grounds of

New York State courthouses, as well as such arrests of anyone

required to travel to a New York State courthouse as a party or

witness to a lawsuit.

    Clerk to enter judgment.

    SO ORDERED.

Dated:    New York, NY                  _______________________
          June 10, 2020                 JED S. RAKOFF, U.S.D.J.




                                   24
